Plaintiff in error filed his petition-in-error in this court on May 20, 1919, complaining of a judgment rendered against him in the district court of Greer county, Okla. Attached to said petition-in-error was a case-made, duly signed and certified.
It is now made to appear to this court by affidavit duly filed herein that the principal defendant in said cause, W.F. Williams, departed this life at Walters, Okla., on the 13th day of January, 1920. The motion to dismiss the appeal, to which said affidavit is attached, shows due service upon counsel for plaintiff in error on the 19th day of February, 1923. No response has been filed to said motion to dismiss.
Long prior to the filing of said last-mentioned motion to dismiss this appeal, a motion had been filed to dismiss the same, whereupon counsel for plaintiff in error asked permission to revive the cause by making the personal representative of the *Page 100 
said principal defendant a party to this action. This was not done. Later, on direction of the Justice to whom this cause was assigned, the clerk of this court addressed a letter to counsel for plaintiff in error, calling attention to the fact that the cause had not been revived, as provided by chapter 60, art. 27, Rev. Laws 1910, to which letter no response was received by the clerk, and no action to revive said cause in any wise taken by counsel for plaintiff in error.
It is, therefore, the opinion of this court that this appeal should be, and the same is hereby, dismissed.
JOHNSON, C. J., and McNEILL, KANE, KENNAMER, and COCHRAN, JJ., concur.